                         Case 19-50273-KBO               Doc 67       Filed 01/27/21         Page 1 of 10




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


              In re:                                                       Chapter 11

              Zohar III, Corp., et al.1                                    Case No. 18-10512 (KBO)

                                Debtors.                                   Jointly Administered


              BLANK ROME LLP, FFP (CAYMAN)
              LIMITED, MAPLES AND CALDER
              MAPLESFS LIMITED, MORRIS,
              NICHOLS, ARSHT & TUNNEL LLP,
              GARY NEEMS, and QUINN EMANUEL
              URQUHART & SULLIVAN LLP,

                                Plaintiffs,
                                                                           Adv. Proc. No. 19-50273 (KBO)
                                          v.

              ZOHAR CDO 2003-1 CORP. and
              ZOHAR CDO 2003-1 LIMITED,

                                 Defendants



                                                 CERTIFICATE OF SERVICE

                       I, Chad Corazza, hereby certify that on January 25, 2021, I caused a copy of the

             foregoing document, Notice of Agenda of Matters Scheduled for Telephonic Hearing on

             January 27, 2021 at 10:00 a.m. (ET) [Docket No. 2270/60], to be served upon the below

             counsel in the manner indicated below:




              1
                The Debtors, and, where applicable, the last four digits of each of their respective tax identification numbers
             are, as follows: Zohar III, Corp., (9612), Zohar II 2005-I, Corp. (4059), Zohar CDO 2003-1, Corp., (3724), Zohar
             III, Limited (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’
             address is 3 Times Square, c/o FTI Consulting, Inc., New York, NY 10036.

27645998.1
                     Case 19-50273-KBO     Doc 67   Filed 01/27/21   Page 2 of 10




       Norman L. Pernick, Esq.                         Randy M. Mastro, Esq.
       Cole Schotz P.C.                                Matt J. Williams, Esq.
       500 Delaware Avenue, Suite 1410                 Mary Beth Maloney, Esq.
       Wilmington, DE 19801                            Gibson, Dunn & Crutcher LLP
       npernick@coleschotz.com                         200 Park Avenue
       (Patriarch Entities)                            New York, NY10166-0193
       Email                                           rmastro@gibsondunn.com
                                                       mjwilliams@gibsondunn.com
                                                       mmaloney@gibsondunn.com
                                                       (Patriarch Entities)
                                                       Email

       Robert Klyman, Esq.                             Monica K. Loseman, Esq.
       Gibson, Dunn & Crutcher LLP                     Gibson, Dunn & Crutcher LLP
       333 South Grand Avenue                          1801 California Street, Suite 4200
       Los Angeles, CA 90071-3197                      Denver, CO 80202-2642
       rklyman@gibsondunn.com                          mloseman@gibsondunn.com
       (Patriarch Entities)                            (Patriarch Entities)
       Email                                           Email


       Kenneth J. Nachbar, Esq.                        Michael Carlinksy, Esq.
       Robert J. Dehney, Esq.                          Jonathan E. Pickhardt, Esq.
       Megan Ward Cascio, Esq.                         Benjamin Finestone, Esq.
       Matthew B. Harvey, Esq.                         Ellison Ward Merkel, Esq.
       Lauren Neal Bennett, Esq.                       Blair Adams, Esq.
       Morris Nichols Arsht & Tunnell                  Quinn Emanuel Urquhart & Sullivan, LLP
       1201 North Market Street, 16th Floor            51 Madison Avenue, 22nd Floor
       P.O. Box 1347                                   New York, NY 10010
       Wilmington, DE 19899-1347                       michaelcarlinsky@quinnemanuel.com
       knachbar@mnat.com                               jonpickhardt@quinnemanuel.com
       rdehney@mnat.com                                benjaminfinestone@quinnemanuel.com
       mcascio@mnat.com                                ellisonmerkel@quinnemanuel.com
       mharvey@mnat.com                                blairadams@quinnemanuel.com
       lbennett@mnat.com                               (Alvarez & Marsal Zohar Management, LLC)
       (Alvarez & Marsal Zohar Management, LLC)        Email
       Email




27645998.1
                      Case 19-50273-KBO      Doc 67   Filed 01/27/21   Page 3 of 10


       Gregory M. Petrick, Esq.                          Brian J. Lohan, Esq.
       Jonathan M. Hoff, Esq.                            Ginger Clements, Esq.
       Ingrid Bagby, Esq.                                Arnold & Porter Kaye Scholer LLP
       Michele C. Maman, Esq.                            70 West Madison Street, Suite 4200
       Cadwalader, Wickersham & Taft LLP                 Chicago, IL 60602-4231
       200 Liberty Street                                brian.lohan@arnoldporter.com
       New York, NY 10281                                ginger.clements@arnoldporter.com
       gregory.petrick@cwt.com                           (Certain Holders of Notes Issued by Zohar III,
       jonathan.hoff@cwt.com                             Limited)
       ingrid.bagby@cwt.com                              Email
       michele.maman@cwt.com
       (MBIA Insurance Company)
       Email

       Internal Revenue Service                          Secretary of State
       Centralized Insolvency Operation                  Corporations Franchise Tax
       2970 Market Street                                P.O. Box 898
       P.O. Box 7346                                     Dover, DE 19903
       Philadelphia, PA 19101-7346                       (Secretary of State)
       (Internal Revenue Service)                        First Class Mail
       First Class Mail

       Secretary of Treasury                             Michael B. Mukasey, Esq.
       Attn: Bankruptcy Department                       U.S. Attorney General
       820 Silver Lake Blvd., Suite 100                  Department of Justice
       Dover, DE 19904                                   Commerical Litigation Branch
       (Secretary of Treasury)                           950 Pennsylvania Avenue, N.W.
       First Class Mail                                  Washington, DC 20530-0001
                                                         (U.S. Attorney General)
                                                         First Class Mail

       Ellen W. Slights, Esq.                            Securities & Exchange Commission
       Assistant United States Attorney                  Secretary of Treasury
       U.S. Attorney’s Office                            100 F Street, NE
       1007 North Orange Street, Suite 700               Washington, DC 20549
       P.O. Box 2046                                     (Securities & Exchange Commission)
       Wilmington, DE 19899-2046                         secbankruptcy@sec.gov
       ellen.slights@usdoj.gov                           Email
       (U.S. Attorney’s Office)
       Email




27645998.1
                      Case 19-50273-KBO      Doc 67   Filed 01/27/21   Page 4 of 10


       Securities & Exchange Commission                  Delaware Attorney General
       Attn: Bankruptcy Department                       Attn: Bankruptcy Department
       Brookfiled Place                                  Carvel State Office Building
       200 Vesey Street, Suite 400                       820 N. French Street, 6th Floor
       New York, NY 10281-1022                           Wilmington, DE 19801
       bankruptcynoticeschr@sec.gov                      (Delaware Attorney General)
       nyrobankruptcy@sec.gov                            Hand Delivery
       (Securities & Exchange Commission)
       Email

       Juliet M. Sarkessian, Esq.                        Delaware Division of Revenue
       Office of the United States Trustee               Attn: Zillah Frampton
       U.S. Department of Justice                        820 N. French Street
       844 King Street, Suite 2207                       Wilmington, DE 19801
       Lockbox #15                                       (Delaware Division of Revenue)
       Wilmington, DE 19801                              Hand Delivery
       brya.keilson@usdoj.gov
       Richard.Schepacarter@usdoj.gov
       (U.S. Trustee)
       Email

       U.S. Bank National Association                    John W. Weiss, Esq.
       Attn: CDO Group-Ref.: Zohar III, Limited          Brett D. Jaffe, Esq.
       190 LaSalle St., 8th Floor                        Alexander Lorenzo, Esq.
       Chicago, IL 60603                                 Elizabeth Buckel, Esq.
       (U.S. Bank National Association)                  Alston & Bird LLP
       First Class Mail                                  90 Park Avenue, 15th Floor
                                                         New York, NY 10016-1387
                                                         john.weiss@alston.com
                                                         brett.jaffe@alston.com
                                                         alexander.lorenzo@alston.com
                                                         elizabeth.buckel@alston.com
                                                         (U.S. Bank National Assocation)
                                                         Email

       Elizabeth LaPuma, Esq.                            Alvarez & Marsal Zohar Management, LLC
       Alvarez & Marsal Zohar Management, LLC            Attention: General Counsel
       600 Madison Ave.                                  600 Madison Ave.
       New York, NY 10022                                New York, NY 10022
       elapuma@alvarezandmarsal.com                      (Alvarez & Marsal Zohar Management, LLC)
       (Alvarez & Marsal Zohar Management, LLC)          First Class Mail
       Email




27645998.1
                      Case 19-50273-KBO         Doc 67   Filed 01/27/21   Page 5 of 10


       Jonathan T. Edwards, Esq.                            Laura Davis Jones, Esq.
       Alston & Bird LLP                                    Timothy P. Cairns, Esq.
       One Atlantic Center                                  Pachulski Stang Ziehl & Jones, LLP
       1201 West Peachtree Street                           919 N. Market Street, 17th Floor
       Atlanta, GA 30309-3424                               P.O. Box 8705
       jonathan.edwards@alston.com                          Wilmington, DE 19899-87055
       (U.S. Bank National Assocation)                      ljones@pszjlaw.com
       Email                                                tcairns@pszjlaw.com
                                                            (MBIA Insurance Company)
                                                            Email

       James D. Herschlein Esq.                             Matthew P. Ward, Esq.
       Jeffrey A. Fuisz, Esq.                               Morgan L. Patterson, Esq.
       Erik Walsh, Esq.                                     Womble Bond Dickinson (US) LLP
       Arnold & Porter Kaye Scholer LLP                     222 Delaware Avenue, Suite 1501
       250 West 55th Street                                 Wilmington, DE 19801
       New York, NY 10119-9710                              matthew.ward@wbd-us.com
       james.herschlein@arnoldporter.com                    morgan.patterson@wbd-us.com
       jeffrey.fuisz@arnoldporter.com                       (Certain Holders of Notes Issued by Zohar III,
       erik.walsh@arnoldporter.com                          Limited)
       (Certain Holders of Notes Issued by Zohar III,       Email
       Limited)
       Email

       Josef W. Mintz, Esq.                                 Rick Antonoff, Esq.
       Blank Rome LLP                                       Blank Rome LLP
       1201 N. Market Street, Suite 800                     1271 Avenue of the Americas
       Wilmington, DE 19801                                 New York, NY 10020
       mintz@blankrome.com                                  rantonoff@blankrome.com
       (Blank Rome LLP)                                     (Blank Rome LLP)
       Email                                                Email

       Joseph J. Farnan, Jr., Esq.                          Mark D. Collins, Esq.
       Farnan LLP                                           Brett M. Haywood, Esq.
       919 North Market Street, 12th Floor                  Richards, Layton & Finger, P.A.
       Wilmington, DE 19801                                 One Rodney Square
       farnan@farnanlaw.com                                 920 North King Street
       (Independent Director)                               Wilmington, DE 19801
       Email                                                collins@rlf.com
                                                            haywood@rlf.com
                                                            (Ankura Trust)
                                                            Email




27645998.1
                     Case 19-50273-KBO       Doc 67   Filed 01/27/21   Page 6 of 10


       Dennis F. Dunne, Esq.                             Debora A. Hoehne, Esq.
       Andrew Harmeyer, Esq.                             Michael Godbe, Esq.
       Milbank, Tweed, Hadley & McCloy LLP               Weil, Gotshal & Manges LLP
       55 Hudson Yards                                   767 Fifth Avenue
       New York, NY 10001                                New York, NY 10153
       ddunne@milbank.com                                debora.hoehne@weil.com
       aharmeyer@milbank.com                             michael.godbe@weil.com
       (Ankura Trust)                                    (Culligan)
       Email                                             Email

       Zachary I. Shapiro, Esq.                          Justin R. Alberto, Esq.
       Brendan J. Schlauch, Esq.                         Daniel N. Brogan, Esq.
       Richards, Layton & Finger, P.A.                   Sophie E. Macon, Esq.
       One Rodney Square                                 Bayard, P.A.
       920 North King Street                             600 North King Street, Suite 400
       Wilmington, DE 19801                              Wilmington, DE 19801
       shapiro@rlf.com                                   jalberto@bayardlaw.com
       schlauch@rlf.com                                  dbrogan@bayardlaw.com
       (Culligan)                                        smacon@bayardlaw.com
       Email                                             (Dura)
                                                         Email

       James H.M. Sprayregen, P.C.
       Ryan B. Bennett, P.C.
       Stephen C. Hackney, P.C.
       Gregory F. Pesce
       Kirkland & Ellis LLP
       300 North LaSalle Street
       Chicago, IL 60654
       james.sprayregen@kirkland.com
       ryan.bennett@kirkland.com
       stephen.hackney@kirkland.com
       gregory.pesce@kirkland.com
       (Dura)
       Email




27645998.1
                    Case 19-50273-KBO         Doc 67   Filed 01/27/21   Page 7 of 10


       Adam J. Greene, Esq.                               Theresa Trzaskoma, Esq.
       Steven B. Eichel, Esq.                             Michael Tremonte, Esq.
       Robinson Brog Leinwand Greene                      Jennifer X. Luo, Esquire
       Genovese & Gluck P.C.                              Alexandra G. Elenowitz-Hess, Esq.
       875 Third Avenue, 9th Floor                        Vikram Shah, Esq.
       New York, NY 10022                                 Ryan Pollock, Esq.
       ajg@robinsonbrog.com                               Justin Gunnell, Esq.
       se@robinsonbrog.com                                Sher Tremonte LLP
       (Vik Jindal)                                       90 Broad Street, 23rd Floor
       Email                                              New York, NY 10004
                                                          TTrzaskoma@shertremonte.com
                                                          mtremonte@shertremonte.com
                                                          jluo@shertremonte.com
                                                          ahess@shertremonte.com
                                                          vshah@shertremonte.com
                                                          rpollock@shertremonte.com
                                                          jgunnell@shertremonte.com
                                                          dberger@abv.com
                                                          jcraig@abv.com
                                                          lpincus@abv.com
                                                          (Patriarch Entities)
                                                          Email

       Evelyn J. Meltzer                                  Todd A. Feinsmith
       Troutman Pepper Hamilton Sanders LLP               Troutman Pepper Hamilton Sanders LLP 19th
       Hercules Plaza, Suite 5100                         Floor, High Street Tower
       1313 Market Street, P.O. Box 1709                  125 High Street
       Wilmington, DE 19899-1709                          Boston, MA 02110-2736
       Evelyn.meltzer@troutman.com                        Todd.feinsmith@troutman.com
       (RM Technologies, Inc.)                            (RM Technologies, Inc.)
       Email                                              Email

       James D. Rosener                                   Robert M. Hirsh
       Troutman Pepper Hamilton Sanders LLP               Phillip Khezri
       The New York Times Building                        Lowenstein Sandler LLP
       37th Floor                                         1251 Avenue of the Americas
       620 Eighth Avenue                                  New York, NY 10020
       New York, NY 10018-1405                            rhirsh@lowenstein.com
       James.rosener@troutman.com                         pkhezri@lowenstein.com
       (RM Technologies, Inc.)                            (JMB Capital)
       Email                                              Email




27645998.1
                      Case 19-50273-KBO   Doc 67   Filed 01/27/21   Page 8 of 10


       Frederick B. Rosner                            Regina Stango Kelbon, Esq.
       Jason A. Gibson                                Blank Rome LLP
       The Rosner Law Group LLC                       1201 N. Market Street, Suite 800
       824 N. Market Street, Suite 810                Wilmington, DE 19801
       Wilmington, DE 19801                           kelbon@blankrome.com
       rosner@teamrosner.com                          (Plaintiff)
       gibson@teamrosner.com                          Email
       (JMB Capital)
       Email




27645998.1
                        Case 19-50273-KBO    Doc 67      Filed 01/27/21    Page 9 of 10


Recipient                       Company                                   Telephone No.   Facsimile No.
Norman L. Pernick, Esq.         Cole Schotz P.C.                          302-652-2000    302-574-2100

Randy M. Mastro, Esq.           Gibson, Dunn & Crutcher LLP               212-351-3825    212-351-5219

Robert Klyman, Esq.             Gibson, Dunn & Crutcher LLP               213-229-7562    213-229-6562

Monica K. Loseman, Esq.         Gibson, Dunn & Crutcher LLP               303-298-5784    303-313-2828

Kenneth J. Nachbar, Esq.        Morris, Nichols Arsht & Tunnell           302-351-9294    302-422-3013

Derek C. Abbott, Esq.           Morris, Nichols Arsht & Tunnell           302-351-9357    302-425-4664
                                Quinn Emanuel Urquhart & Sullivan,
Jonathan E. Pickhardt, Esq.                                               212-849-7000    212-849-7100
                                LLP
Jonathan M. Hoff, Esq.          Cadwalader, Wickersham & Taft LLP         212-504-6474    212-504-6666
                                                                          44-0-20-7170-   44-0-20-7170-
Gregory M. Petrick, Esq.        Cadwalader, Wickersham & Taft LLP
                                                                          8688            8600
Brian J. Lohan, Jr., Esq.       Arnold & Porter Kaye Scholern LLP         312-583-2300    312-583-2360

Ellen W. Slights, Esq.          U.S. Attorney's Office                    302-573-6277    302-573-6431

Juliet M. Sarkessian, Esq.      Office of the United States Trustee       302-573-6491    302-573-6497

Brett D. Jaffe, Esq.            Alston & Bird LLP                         212-210-9547    212-210-9444

Jonathan T. Edwards, Esq.       Altson & Bird LLP                         404-881-7000    404-253-8298

James D. Herschlein             Arnold & Poreter Kaye Scholder LLP        212-836-8655    212-836-8689

Matthew P. Ward                 Womble Bond Dickinson (US) LLP            302-252-4320    302-252-4330

Josef W. Mintz                  Blank Rome LLP                            302-425-640     302-425-6464

Rick Antonoff                   Blank Rome LLP                            212-885-5000    212-885-5001

Joseph J. Farnan, Jr.           Farnan LLP                                302-777-0321    302-777-0301

Mark D. Collins, Esq.           Richards, Layton & Finger, P.A.           302-651-7700    302-651-7701
                                Milbank, Tweed, Hadley & McCloy
Dennis F. Dunne, Esq.                                                     212-530-5000    212-530-5219
                                LLP
Zachary I. Shapiro, Esq.        Richards, Layton & Finger, P.A.           302-651-7700    302-651-7701


27645998.1
                   Case 19-50273-KBO        Doc 67   Filed 01/27/21   Page 10 of 10


Daniel Brogan                Bayard, P.A.                             302-429-4226    302-658-6395

Regina Stango Kelbon, Esq.   Blank Rome LLP                           302-425-6400    302-428-5133

Theresa Trzaskoma, Esq.      Sher Tremonte LLP                        212-202-2600    212-202-4156




                                       YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                        /s/ Chad Corazza
                                       Chad Corazza, Paralegal
                                       Rodney Square
                                       1000 North King Street
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 571-6600
                                       Facsimile: (302) 571-1253




27645998.1
